DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
150 in figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9, 11, 18, 19 and 20 are objected to because of the following informalities:  
Regarding claim 9, line 1, a grammatical error appears to be present in the limitation “seat with the cavity”. This grammatical error appears to be fixed by reciting “seat within the cavity”.

Regarding claim 11, line 6, a grammatical error appears to be present in the limitation “a collar coupled with the tip a predetermined distance from an outlet”. This at a predetermined distance from an outlet.

Regarding claim 11, line 7, a grammatical error appears to be present in the limitation “control a distance the tip projects”. This grammatical error appears to be fixed by reciting “control a distance at which the tip projects”.

The claim 11 recites the limitation “the multi-input tubing” in line 9. There is insufficient antecedent basis for this limitation in the claim. Depending upon the necessary amendments in claim 11, applicant is requested to make appropriate amendments to dependent claims to recite the same limitation consistently in all the dependent claims especially claims 15 and 16.

Regarding claim 18, line 1, a grammatical error appears to be present in the limitation “seat with the cavity”. This grammatical error appears to be fixed by reciting “seat within the cavity”.

Claim 19 recites the limitation “the tip portion” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation “the tip portion” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, line 2, the limitation “a pump” is unclear if “a pump” recited in line 2 refers to “a pump” recited in claim 11, line 2 or additional. For examination purposes, examiner construes “a pump” recited in claim 16 as referring to “a pump” recited in claim 11. Claim 16 appears to be overcoming the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 16 is amended to recite “the pump” instead of “a pump”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1).
Regarding claim 1, Kim discloses a handpiece tool 100 (figures 1-3), comprising: 

an angled portion 104 coupled with the tool shaft 102 and comprising a second portion (portion of element 300 in element 104) of the microfluidic channel 300, wherein the angled portion 104 is configured to position a tip portion 106 within a cavity (paragraph 0025) of a patient, wherein the tip portion 106 projects from the angled portion 104 and comprises an outlet 304 and a third portion (portion of element 300 in element 106) of the microfluidic channel 300; 
a collar 108 coupled with the tip portion 108 at a predetermined distance from the outlet 304, the collar 108 (paragraph 0010, lines 15-17) configured to control a distance the tip portion projects into the cavity of the patient. Kim discloses the use of plurality of microfluidic channels 300 to inject different therapeutic agents but do not disclose to have plural outlets 304 therefore, at some point, all the plurality of channels 300 should meet a single location to deliver the agent through a single outlet into the cavity of the patient. In general, Kim discloses to have plurality of microfluidic channels 300 but is silent regarding a mixing chamber configured to receive, via the multi-input tubing, the plurality of fluids, mix the plurality of fluids to provide a mixed fluid, and output the mixed fluid via at least the third portion of the microfluidic channel through the outlet into the cavity of the patient.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate a mixing chamber configured to receive, via the multi-input tubing, the plurality of fluids, mix the plurality of fluids to provide a mixed fluid, and output the mixed fluid via at least the third portion of the microfluidic channel through the outlet into the cavity of the patient as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
One of ordinary skill in the art when modifying Kim in view of Stroumpoulis would modify the handpiece tool of Kim by including element 80 of Stroumpoulis between elements 300 and 304 of Stroumpoulis so that all the fluids coming from element 300 (connected to their respective reservoirs) of Stroumpoulis will get mixed prior to delivering through element 304.

    PNG
    media_image1.png
    296
    547
    media_image1.png
    Greyscale

Regarding claim 2, Kim is silent regarding wherein the mixing chamber further comprises a mixing element configured to mix the plurality of fluids, the mixing element including at least one of a rib, a protrusion or a fin.
However, Stroumpoulis teaches wherein the mixing chamber (hollow portion inside element 52 comprising element 80) further comprises a mixing element 80 configured to mix the plurality of fluids, the mixing element including at least one of a rib, a protrusion or a fin (paragraph 0026, the shape of element 80 can be construed as a rib, a protrusion or a fin) for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate wherein the mixing chamber further comprises a mixing element configured to mix the plurality of fluids, the mixing element including at least one of a rib, a protrusion or a fin as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).



Regarding claim 5, Kim discloses the use of multiple microfluidic channel 300 (paragraph 0032, lines 17-19) and having microfluidic channel 300 connected to the reservoir (paragraph 0031, lines 4-5) but do not explicitly disclose to have multi-input tubing comprises a plurality of tubing.
However, Stroumpoulis teaches wherein the multi-input tubing comprises a plurality of tubing (see “T” in figure 6 below, the lower portion is having tubing shape) for the purpose of holding two different therapeutic agents separately until needed to be mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the multi-input tubing of Kim to incorporate a plurality of tubing as taught by Stroumpoulis for the purpose of holding two different therapeutic agents separately until needed to be mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Regarding claim 6, Kim is silent regarding wherein the multi-input tubing is fluidly coupled to one or more pumps, the one or more pumps configured to pump the plurality of components to the multi-input tubing.
However, Stroumpoulis teaches wherein the multi-input tubing (see “T” in figure 6 above, the lower portion is having tubing shape) is fluidly coupled to one or more pumps 22, 24, the one or more pumps 22, 24 configured to pump the plurality of components 20, 16 to the multi-input tubing (see “T” in figure 6 above) for the purpose of injecting therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).


Regarding claim 7, Kim is silent regarding wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump.
However, Stroumpoulis teaches wherein each input of the multi-input tubing (see “T” in figure 6 above) is fluidly coupled to an independent reservoir (see “R” in figure 1 below) of a pump 22, 24 for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump as taught by Stroumpoulis for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
 

    PNG
    media_image2.png
    504
    750
    media_image2.png
    Greyscale


Regarding claim 9, Kim discloses wherein the collar 108 (paragraph 0010, lines 17-19) is configured to seat with the cavity of the patient comprising a round window of a patient’s cochlea.

Regarding claim 10, Kim discloses wherein the handpiece tool 100 is configured to mix the plurality of fluids and deliver the mixed fluid via the outlet while the tip portion is projected into the cavity of the patient (the modified handpiece tool formed by modifying Kim in view of Stroumpoulis as explained in the rejection of claim 1 above, the modified handpiece will be configured to mix the plurality of fluids and deliver the mixed fluid via the outlet while the tip portion is projected into the cavity of the patient.

Regarding claim 11, Kim discloses a method comprising: establishing a fluidic coupling between a handpiece tool 100 (figures 1-3) and a pump (paragraph 0031, lines 
inserting a tip 106 of the shaft of an angled portion 104 of the handpiece tool 100 into a cavity of a patient (paragraph 0037, lines 1-4), wherein a collar 108 coupled with the tip 106 a predetermined distance (paragraph 0010, lines 15-17, paragraph 0037, lines 13-21) from an outlet 304 of the tip 106 is configured to control a distance the tip projects into the cavity of the patient;
outputting (paragraph 0038, lines 2-5) the mixed fluid via the microfluidic channel 300 through the outlet of the tip to within the cavity of the patient.
Kim is silent regarding establishing a fluidic coupling between a handpiece tool and a pump using a tubing, a microfluidic channel coupled to the tubing to receive a plurality of fluids responsive to operation of one or more pumps of the pump, mixing, by a mixing chamber of the handpiece tool, the plurality of fluids received from the multi-input tubing to provide a mixed fluid; and outputting the mixed fluid via the microfluidic channel through the outlet of the tip.
However, Stroumpoulis teaches a design of a fluid mixing unit comprising a fluidic coupling between a handpiece tool 40 (figure 1) and a pump 22, 24 using a tubing (see “T” in figure 6 above, the lower portion is having tubing shape and arrow is pointing to a lower portion), a microfluidic channel (see “MC” in figure 6 above) coupled to the tubing (see “T” in figure 6 above) to receive a plurality of fluids responsive to operation of one or more pumps of the pump 22, 24 for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to using a tubing, a microfluidic channel coupled to the tubing to receive a plurality of fluids responsive to operation of one or more pumps of the pump, mixing, by a mixing chamber of the handpiece tool, the plurality of fluids received from the multi-input tubing to provide a mixed fluid; and outputting the mixed fluid via the microfluidic channel through the outlet of the tip as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 
One of ordinary skill in the art when modifying Kim in view of Stroumpoulis would modify the handpiece tool of Kim by including element 80 of Stroumpoulis between elements 300 and 304 of Stroumpoulis so that all the fluids coming from element 300 (connected to their respective reservoirs) of Stroumpoulis will get mixed prior to delivering through element 304.

Regarding claim 12, Kim is silent regarding further comprising mixing the plurality of fluids using a mixing element including at least one of a rib, a protrusion or a fin.
However, Stroumpoulis teaches wherein mixing the plurality of fluids using a mixing element 80 including at least one of a rib, a protrusion or a fin (paragraph 0026, the shape of element 80 can be construed as a rib, a protrusion or a fin) for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kim to incorporate mixing the plurality of fluids using a mixing element including at least one of a rib, a protrusion or a fin as taught by Stroumpoulis for the purpose of injecting the 

Regarding claim 14, Kim discloses wherein the plurality of fluids comprises a plurality of drugs (paragraph 0032, lines 17-19, “therapeutic agents”).

Regarding claim 15, Kim discloses the use of multiple microfluidic channel 300 (paragraph 0032, lines 17-19) and having microfluidic channel 300 connected to the reservoir (paragraph 0031, lines 4-5) but do not explicitly disclose to have multi-input tubing comprises a plurality of tubing.
However, Stroumpoulis teaches wherein the multi-input tubing comprises a plurality of tubing (see “T” in figure 6 above, the lower portion is having tubing shape) for the purpose of holding two different therapeutic agents separately until needed to be mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the multi-input tubing of Kim to incorporate a plurality of tubing as taught by Stroumpoulis for the purpose of holding two different therapeutic agents separately until needed to be mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Regarding claim 16, Kim is silent regarding wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump.
However, Stroumpoulis teaches wherein each input of the multi-input tubing (see “T” in figure 6 above) is fluidly coupled to an independent reservoir (see “R” in figure 1 below) of a pump 22, 24 for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).

 
Regarding claim 18, Kim discloses wherein the collar 108 (paragraph 0010, lines 17-19) is configured to seat with the cavity of the patient comprising a round window of a patient’s cochlea.

Regarding claim 19, Kim discloses delivering the plurality of fluids (paragraph 0032, lines 17-19) via the outlet 304 while the tip portion 106 is projected into the cavity of the patient (figures 8A, 10). Kim is silent regarding mixing the plurality of fluids and delivering the mixed fluid via the outlet. 
However, Stroumpoulis discloses mixing (paragraphs 0028-0030) the plurality of fluids and delivering the mixed fluid via the outlet for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate mixing the plurality of fluids and delivering the mixed fluid via the outlet as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 


However, Stroumpoulis teaches activating one of the pump 22, 24 or the mixing chamber (hollow portion inside element 52 comprising element 80) to mix (paragraphs 0028-0030) the plurality of fluids while the tip portion is projected into the target site (which is cavity of the patient in Kim) for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate activating one of the pump or the mixing chamber to mix the plurality of fluids as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1) as applied to claim 1 above, and further in view of Prestwich et al. (US 2008/0025950 A1).
Regarding claim 3, Kim/Stroumpoulis (hereinafter referred as “modified Kim”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kim is silent regarding the plurality of fluids comprises a plurality of multipart gels.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the plurality of fluids of modified Kim to incorporate a plurality of multipart gels as taught by Prestwich for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).

Regarding claim 13, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Kim is silent regarding the plurality of fluids comprises a plurality of multipart gels.
However, Prestwich teaches a method of treating a medical condition associated with tympanic membrane comprising the plurality of fluids comprises a plurality of multipart gels (paragraph 0431, lines 23-33) for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the plurality of fluids of modified Kim to incorporate a plurality of multipart gels as taught by Prestwich for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1) as applied to claim 1 above, and further in view of Mendelson (US 4,191,183).
Regarding claim 8, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kim is silent regarding wherein the handpiece tool comprises a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable.
However, Mendelson teaches a system of mixing fluids comprising the handpiece tool 50 (figure 1, element 50 could be held by hand) a portion of transparent material (column 3, lines 46-52) through which flow of the plurality of fluids or the mixed fluids is viewable for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify handpiece tool of modified Kim to incorporate a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable as taught by Mendelson for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).

Regarding claim 17, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Kim is silent regarding wherein the handpiece tool comprises a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify handpiece tool of modified Kim to incorporate a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable as taught by Mendelson for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NILAY J SHAH/            Primary Examiner, Art Unit 3783